Citation Nr: 1425234	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  08-03 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right fifth toe disability, to include keratosis, corn, and foot pain, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a left fifth toe disability, to include keratosis, corn, and foot pain.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to July 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The case was brought before the Board multiple times, most recently in November 2013, at which time the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her appeal.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a right fifth toe disability was denied in an August 2002 rating decision; the Veteran did not perfect an appeal.

2.  Evidence associated with the claims file since August 2002 is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection.

3.  Right and left fifth toe disabilities were not incurred in, or aggravated by, active duty service.


CONCLUSIONS OF LAW

1.  Evidence received since the August 2002 rating decision that denied service connection for a right fifth toe disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  The criteria for entitlement to service connection for right and left fifth toe disabilities have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a prior to the initial adjudication of her claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was notified in August 2009 that she needed to provide separate authorizations for release for the VA to obtain private treatment records.  She did not respond to this request and additional records were not obtained.

The Veteran was also provided with a VA examination which contains a description of the history of the disabilities at issue; documents and considers the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

New and Material Evidence

The Veteran sought service connection for a right fifth toe disability which was denied in an August 2002 rating decision.  The Veteran did not complete an appeal for this decision and it is final.  

Upon review, the Board finds that evidence received since the August 2002 final decision, to include private treatment records, is new and material.  The claim is reopened.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that she has bilateral fifth toe conditions that began in service and continued on thereafter.  An April 1986 service record revealed painful corns on the Veteran's bilateral little toes.  In an undated statement the Veteran stated she received treatment in February 1993 by a private physician.  In March 1996 she also experienced a painful 5th digit of the right toe and was diagnosed with mild hyperkeratosis.  A September 2005 record noted the Veteran had a corn on her foot which was causing severe pain.  See also April and September 2003 records noting corns bilaterally.

At her February 2014 VA examination she reported bilateral foot pain and using wide shoes to help with the pain.  Examination revealed no deformation of the fifth toes, normal range of motion, no corns, and no decreased sensation.  There was a small callus underneath her left fifth toe that was not tender.  The examiner clarified that the callus was different than a corn in that it was not painful with pressure and only needed to be removed by having it shaved.  The callus also did not cause long term disability.  There was no long or short term disability attributed to the Veteran's bilateral fifth toes.

After reviewing the claims file, the Board finds that there is no competent evidence of record which shows that the Veteran currently, or since her appeal was filed in November 2005, has been diagnosed with a bilateral toe disorder for which service connection is warranted.  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1131; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

While the Board appreciates the Veteran's service, there is no competent and credible evidence showing that since her appeal was filed she has been diagnosed with a bilateral toe disorder for which service connection is warranted.  The Veteran has produced no competent evidence or medical opinion in support of her claim that she has these disabilities, and the preponderance of the evidence is against the Veteran's claims.  Accordingly, the Veteran's claims for service connection must be denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right fifth toe disability is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for a right fifth toe disability is denied.

Entitlement to service connection for a left fifth toe disability is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


